         Case 8:19-cv-01895-CEH-CPT Document 271 Filed 04/21/20 Page 1 of 1 PageID 4188
                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                                CLERK'S MINUTES

CASE NO.:             8:19-cv-1895-T-36CPT                      DATE:           April 21, 2020
HONORABLE CHRISTOPHER P. TUITE                                  INTERPRETER:    N/A
                                                                LANGUAGE:
WYNDHAM VACATION OWNERSHIP, INC., et al.
                                                                PLAINTIFF’S COUNSEL
v.                                                              Glennys Rubin
                                                                Christian Leger
THE MONTGOMERY LAW FIRM, LLC, et al.
                                                                DEFENSE COUNSEL
                                                                Leia Leitner
                                                                David Wilson
                                                                Robert Ward
                                                                Heather Fleming
COURT REPORTER:                DIGITAL                          DEPUTY CLERK:   Lisa Bingham
TIME: 2:03 p.m. – 2:43 p.m.             TOTAL: 54 min.          COURTROOM:      12B
           2:54 p.m. – 3:08 p.m.


PROCEEDINGS:          TELEPHONIC MOTION HEARING


The Court hears oral argument re: the following motions:

Plaintiffs’ Motion to Exceed the Current Deposition Limit (Dkt. 254).
Motion to Withdraw as Attorney (Dkt 264).

The Court takes the matter under advisement.

Order to follow.
